Wpublique Démacratique du À onu
sang, le 26 avril 2016. 4

Ministère das Affaires Poncières
N° 3A694/MIN/ANVV/CT1/18H0,1/066 /20 16
Direetion das Titres Limmabliiars

Clreonseription Foncière de Tahopo 1, Transmis copie pour information à :
DIvIslon tas Tres Himimobiliere, Monsiaur l& Directeur Chef de
IHANGI,+ Lo] 4721003) dos Titres Immobiliers:

Monsieur l'Adininigtéateur

Annèxe | one de 1 erritonre de Yahuma,
Monsieur La Ciréf 48 Division

Réf, V/QM/N Dü/000/018 DU 20/07/2018, dUIGauastré, *aUHOPO L

Objet : Projet Contrat d'Emphytéosa à LANG

Parcelle % ! NN 606 ° |

| Hi Ari toire de yahurme, À Monsieur le Diracteur Général

| ETA 6 Y |
h | Logalité Yaholia IV, de In Société Plantations at

Hulleries du Congo, #.A (PHC)
à Kinshatse,-

“ ii lhonneu: de vous faire parvenir, sous ce pli, avac prière de bien vouloir ne le retourner dûment
il-C deux exemplaires du Prajet de Contrat d'Ermphytéose relatif à la parcelle n° 5, 696.

HUB Ta nS l@ Cormimune, Territolré de Yabuma, Localité Yaholia 1V,-

ué vous OCCUpez en vertu de : Certificat d'Enrégistrement Vol, CK, 99 Folio 173

du treize décembre rail neuf cent quarante 81%

4 us una quevotre contrat n'interviendra qu'après le palement de la sornme reprise ci-dessous
durtié comme suit :

= Prix de référence du terrain

» Taxe d'établissement du contrat

» Taxe de F\V. de mise en valeur

axe dé Certificat d'enregistrement FC, 7,740,00
| KHAKAKARAAARX
- Note d'usage

\ X\ LV | | , TUTTE Fay 0
D :\ « Frais da mesurage et bornage (4 PE LA Lol
FC 13,950,00

1 1 » Frais de consultation

| XAAXANAAXAXAY
« Frais croquis
| HAAXAANAAANAX

| s Occupation provisoire
\\ | 31/12/20 FC 17.380,00
A AL | Loyer du Yo7o4 11/12/2016 |

FC 46,903,85
HXXAAAAXAXANX
FC 14.950,00

AA

ia TOTAL | FC159454,62
E DUIRE : RENN déjà payé suivant quittance n° du
48% : TOTAL :

ta nt que Pr TA fs RAR" verser en aspèces entré les mains du Comptable des ritres
r obiliers de Ou Au compte n° 11,0509/1524 ‘auprès de la Banque
traie du Congo à à VAR Ni° r

quitte nce qui vous sera délivrée doit m'être hiésentée où transmise en communicatiogræg même
1 At eu fax exemplaires du Contrat d'Emphytéose andéans le mols de là 6gptio e |a
e fre nfshque la dont Lee cljointe, |

fohslaur
18: /: D rrtairéinnte

”
.

Conservateur des Titres immbébitière à
\ x

Jon. “Vicuy MUNBANBA KiDITcHn Bhkèky Ÿ% LE

1
La

DEMOCRATIQUE DU CONGO isangi, le 26 Avril 2016.

>

IRÉDES AFFAIRES FONCIERES
RIPTION FONCIERE TSHOPO | N° 2.469.3/MIN/AFF/CTI/TSHO.1/067/2016

JN DES TITRES IMMOBILIERS

ISANGI
L Transmis copie pour information à :
0811480087 —-0810126700 - Monsieur le Comptable Public des Titres

Immobiliers Tshopo | à Isangi.
- Monsieur le Chef de Ressort de la Régie
Provinciale des Recettes de la Province de la

Tshopo à Isangi.

ss ET

mme een rm dde ee canon En ÉENEE ÉEMERERENEE E

A Monsieur le Directeur Général de la Société
Plantations et Huileries du Congo 5.A (PHC)

r jet Con rat à la signature à Kinshasa.
in n°S.R 696
L'ALR de SA GI

femphytéose Monsieur,

5 Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015

s sollicitez le titre de propriéte pour votre Terrain inscrit sous le n° SR 696 à usage agricole, situé dans le
A, localité YAHOLIA IV, j'ai l'honneur de vous faire parvenir en annexe à la présente, deux exemplaires
sntrat d'emphytéose tout en vous priant de bien vouloir me les renvoyer düment revétus de voire dignature

MPHYTEOTE » accompagnés du bordereau de versement.

Ce contrat est établi aux conditions suivantes :

tablissement contrat : FC 4.650.00
Dquis : FC 1.860.00

ISaE : FC 1.395.00
hniques :FC 930.00
iministrati :FC 465.00

| PAYER : FC 9.300.00

t er
intant déjà payé suivant quittance DR D dm em rrsnereestesmeeemenpes sr

A DAVER
Y fr L "+ 2

| Je vous signale que l intervention de votre contrat est conditionnée

‘en vouloir verser en espèces au

ée ci-dessus, montant que je vous demande de b
de la Province de la Tshopo à la

zment de la somme détaill
001! la Régie Provinciale des Recettes

n° 00150-1228522-35/CDF ouvert au nom de
e Commerciale Du Congo {(BCDC) à Kisangani.

: 2
ESS [E
#4

21

ciation tacite

Votre désintéressement sera considéré comme la renon

% Ct j
édonsenve KUR DES dés OBILIERS

3 Y V”

[4 34 | b
[A CA

_Xf

, ul nn rrcHo BOKAK
AT ef Ve Division

. - , 7
vs :

PA

